DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed 3-24-2022 has been entered into the record.  Claims 1-16 are pending.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 3-24-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-6 are withdrawn from consideration as drawn to non-elected inventions.  Claims 1-3 and 7-16 are under examination.

Information Disclosure Statement
The information disclosure statements have been considered.  Initialed copies are enclosed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 7-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,517,274. Although the claims at issue are not identical, they are not patentably distinct from each other because the method anticipates the instantly claimed method as set forth in the table below.
Instant claims
Patented Claims
1, 2
1
3
2
7
4
8
5
9
6
10-15
8
16
10






It is noted that cystamine 

    PNG
    media_image1.png
    195
    383
    media_image1.png
    Greyscale


 or cysteamine 

    PNG
    media_image2.png
    125
    196
    media_image2.png
    Greyscale

is a bifunctional linker with amine and thiol functionalities.  Cysteamine is the linker/spacer that is used in Figure 1 synthesis of the specification.

    PNG
    media_image3.png
    741
    987
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 and 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to a method of synthesis of a glycoconjugate  saccharide conjugated to a carrier protein through a (((2-oxoethyl)thio)alkyl)carbamate (oxo-eTAC) spacer.  The claimed synthesis method does not account for the alkyl component of the spacer/linker.  The synthesis method provides for a broad bifunctional linker containing an amine and a thiol functionality, however this linker as recited does not provide for the alkyl component of the spacer as recited in the preamble of the claim.
The specification teaches at  Figure 1 the use of a bifunctional linker comprising 
    PNG
    media_image4.png
    72
    201
    media_image4.png
    Greyscale
 where R is an alkyl.  Absent definition of the bifunctional linker comprising R as an alkyl as set forth in Figure 1, the claimed method cannot not achieve the synthesis of the glycloconjugate of the preamble as no alkyl group is set forth in the synthesis method.
For the forgoing reasons the synthesis method as claimed cannot produce the glycoconjugate product of the preamble and the claims are not enabled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645